       Case 1:19-cv-09253-AT-BCM Document 28 Filed 09/09/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
OBDULIA CRUZ,                                                     DOC #: _________________
                                                                  DATE FILED: _9/9/2021________
                      Plaintiff,

              -against-                                            19 Civ. 9253 (AT) (BCM)

COMMISSIONER OF SOCIAL SECURITY,                                           ORDER

                Defendant.
ANALISA TORRES, District Judge:

       Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 27, of the Honorable Barbara C. Moses, the Court reviewed the R&R for clear error, and
found none. Santiago v. Colvin, No. 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014).

        The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Plaintiff’s motion
for judgment on the pleadings is DENIED, Defendant’s motion for judgment on the pleadings is
GRANTED, and this matter is DISMISSED.

        The Clerk of Court is directed to terminate the motions at ECF Nos. 20 and 24, and to
close the case.

       SO ORDERED.

Dated: September 9, 2021
       New York, New York
